UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1335



THOMAS E. SMITH,

                                               Plaintiff - Appellant,

          versus


RICHARD KETCHEM, Sheriff; DANIEL MCCARTHY,
Judge; TODD RIGGLEMAN; MONONGAHELA POWER
COMPANY, d/b/a Allegheny Power Company; PAMELA
JO SWIGER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-176-1)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas E. Smith, Appellant Pro Se.    David Clayton Hook, HOOK &
HOOK, Waynesburg, Pennsylvania; Michael Kozakewich, Jr., STEPTOE &
JOHNSON, Clarksburg, West Virginia; Jeffrey Alan Kimble, ROBINSON
& MCELWEE, Clarksburg, West Virginia, for Appellees; Pamela Jo
Swiger, Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas E. Smith appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.              We

have reviewed the record and the district court’s opinion and find

no reversible error.         Accordingly, we affirm on the reasoning of

the district court.      See Smith v. Ketchem, No. CA-01-176-1 (N.D.W.

Va. Mar. 20, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2